PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/851,092
Filing Date: 11 Sep 2015
Appellant(s): Keskitalo et al.



__________________
Alex E. Wolcott	
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20, 2022 appealing from the Office Action mailed August 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al (US 2016/0212595 A1) in view of Lee et al (US 2017/0295054 A1) further in view of the admitted prior art as disclosed in pages 1-4 of the specification.  Hereinafter, refer to as Fukuta, Lee, and APA.
Regarding claim 1, Fukuta discloses a method comprising: 
logging, by a user equipment, a multicast-broadcast single-frequency network (Fig. 6 MBSFN area unit designated for measurement) measurement corresponding to a logging period (page 8, 124th and 125th paragraphs, UE starts a timer corresponding to the MBMS measurement log period and UE performs measurement); 
collecting available accurate location information at a time of the measurement (73rd and 128th paragraphs, to obtain location information indicating a geographical position of the UE, GNSS receiver receives GSNS signal and outputs the signal to the processor.  The MBMS measurement log includes MBMB measurement result, the location information, and time information.  Herein, the location information is the location obtained by GNSS at the time of the measurement); and 
th paragraph, UE stores MBMS measurement log at a timing corresponding to the log interval.  The MBMS measurement log includes measurement result, location information, and time information).
Fukuta does not specifically disclose that wherein the user equipment logs only a latest multicast- broadcast single-frequency network measurement prior to an end of the logging period and wherein the logged latest multicast-broadcast SFN measurement is configured to support verification of multicast-broadcast SFN actual signal reception.  Lee discloses that for any logged cell, a latest measurement result made for cell reselection purposes is included in the log only if it has not already been reported (107th paragraph).  Further, Lee discloses that the configuration of measurement and the report may indicate and include measured results, e.g., BLER, RSRP, RSRQ, missing RLC SDU, PDUs, throughput, MBMS problems (227-229th and 235-240th paragraphs).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include logging only latest measurement result in Fukuta's system, as suggested by Lee, to optimize network performance.
Fukuta does not specifically disclose that cell measurement results filtered from a predetermined minimum number of samples associated with calculating a multicast broadcast single frequency network result.  APA discloses that the duration of measurement of 20.48s including minimum number of 5 samples.  And, wherein, five samples for a single measurement result represents a sliding window (14th and 15th paragraphs).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a minimum number of samples in Fukuta's system, as suggested by APA, to obtain a measurement result.

Regarding claims 4 and 7, Fukuta discloses an apparatus, comprising: 
at least one processor (Fig. 2, processor 160) ; and 
at least one memory including computer program code (Fig. 2, memory 150), 

log, by a user equipment, a multicast-broadcast single-frequency network (Fig. 6 MBSFN area unit designated for measurement) measurement corresponding to a logging period (page 8, 124th and 125th paragraphs, UE starts a timer corresponding to the MBMS measurement log period and UE performs measurement); 
collecting available accurate location information at a time of the measurement (73rd and 128th paragraphs, to obtain location information indicating a geographical position of the UE, GNSS receiver receives GSNS signal and outputs the signal to the processor.  The MBMS measurement log includes MBMB measurement result, the location information, and time information.  Herein, the location information is the location obtained by GNSS at the time of the measurement); and 
store, at the time the multicast-broadcast single-frequency network measurement is made, cell measurement results (page 8, 128th paragraph, UE stores MBMS measurement log at a timing corresponding to the log interval.  The MBMS measurement log includes measurement result, location information, and time information).
Fukuta does not specifically disclose that wherein the user equipment logs only a latest multicast- broadcast single-frequency network measurement prior to an end of the logging period and wherein the logged latest multicast-broadcast SFN measurement is configured to support verification of multicast-broadcast SFN actual signal reception.  Lee discloses that for any logged cell, a latest measurement result made for cell reselection purposes is included in the log only if it has not already been reported (107th paragraph).  Further, Lee discloses that the configuration of measurement and the report may indicate and include measured results, e.g., BLER, RSRP, RSRQ, missing RLC SDU, PDUs, throughput, MBMS problems (227-229th and 235-240th paragraphs).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include logging only latest measurement result in Fukuta's system, as suggested by Lee, to optimize network performance.
th and 15th paragraphs).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a minimum number of samples in Fukuta's system, as suggested by APA, to obtain a measurement result.

Regarding claim 8, Fukuta discloses that wherein the multicast-broadcast single-frequency network measurement comprises at least one of a reference signal received power measurement or a reference signal received quality measurement (page 8, 130th paragraph, measurement log may include reference signal received power and reference signal received quality).

Regarding claim 9, Fukuta discloses that wherein the multicast-broadcast single-frequency network measurement comprises a block error rate measurement (page 7, 105th paragraph, measurement log may include MBMS BLER, which is block error rate).

Regarding claim 10, Fukuta discloses that wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to associate the measurement with time information related to an actual measurement time instant (page 8, 128th paragraph, measurement log includes measurement result, location information, and time information).

Regarding claim 12, Fukuta discloses that wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to take into account a validity time of the available accurate location information (page 8, 128th paragraph, measurement log includes measurement result, location information, and time information).
th paragraph, periodic log type).

Regarding claim 14, Fukuta discloses that wherein the length of measurement period is presented as absolute time (page 7, 120th paragraph, log interval indicating a time interval of the log).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta, Lee, and APA, further in view in of Mansson et al (US 2011/0013730 A1).
Regarding claims 2 and 5, Fukuta discloses that the measurement log may include reference signal received power and reference signal received quality (page 8, 130th paragraph). Fukuta does not disclose that the measurement results are used for coarse location estimation.  Mansson discloses that measurement similar to received power can be used for coarse estimation (68th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include coarse estimation based on measurement result in Fukuta's system, as suggested by Mansson, to optimize channel reception.

(2) Response to Argument
	This is 2nd appeal brief filed.  1st appeal brief was filed on March 24, 2019.  Claims 1, 2, 4, 5, and 7-14 were rejected and affirmed by the Patent Trial and Appeal Board on January 7, 2021.  Since then, independent claims 1 and 4 amended, claim 11 canceled, and no other amendments were made to dependent claims 2, 5, 7-10, and 12-14.  
Please see Patent Board Decision dated January 7, 2021 regarding the status of dependent claims.
In the section of “Appellant’s Arguments”, Appellant argues that Fukuta, Lee and APA fail to disclose “collecting available accurate location information at a time of the measurement”.
th and 162nd paragraph).  Fukuta discloses that the collection of MBSFN UE measurements with UE geographical location can be realized through MDT (223rd paragraph).  MDT is minimization of drive tests.  This implies that the UE measurements and UE geographical location are collected during drive tests.
	Thus, rejections of claims 1-2, 4-5, 7-10, and 12-14 are proper.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANH VU H LY/Primary Examiner, Art Unit 2472                                                                                                                                                                                                        

Conferees:
/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472    
                                                                                                                                                                                                    
/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.